DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/20/2020 and 10/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 19, in the reply filed on 02/01/2022 is acknowledged.

Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites 3.0E-14 m2, the “2” should be a superscript.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the first layer being at or near a surface of the prepreg up to a depth of 20% from the surface. It is unclear what of the first layer is to a depth of 20% from the surface. It is unclear if the recited depth is how much the first layer is into the second layer or if the depth is how much of the first layer is not in the second layer. Said another way, is the depth of the resin itself or a depth of the fiber layer into the resin.
	For sake of further examination, either interpretation will be viewed as meeting the claimed depth of 20% from the surface.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2011/0218272) in view of Simmons et al. (US 2011/0017867).
Regarding claims 1 and 19, Numata discloses a thermosetting resin composition including thermoplastic resin particles (instant component C) (0012) and a thermosetting resin (0031; instant component B). The prepreg further including a reinforcing fiber layer (instant component A) impregnated by the thermosetting resin composition (0055). Wherein the thermosetting resin composition represents preferably 30 to 50% by weight of the prepreg (0054), overlapping the claimed about 36 to about 48% of the total weight.
Numata does not teach the reinforcing fiber having a fiber areal weight of between about 10 to 100 gsm or wherein the prepreg when laid up in multiple plies provides a laminate body which before out of autoclave cure has an in-plane permeability which is lower than 3.0E-14 m2 and which after out of autoclave cure provides a fiber-reinforced composite material having a) an inter-laminar thickness and an intra-laminar thickness satisfying the ratio 0.6<2X/Y<1.0, where X is the inter-laminar thickness and Y is intra-laminar thickness and a void ratio of <1%.
Simmons, in the analogous field of composite prepregs (0002), discloses a prepreg comprising a fiber reinforcement impregnated with polymeric resin, the areal weight of the fiber varying from about 5 to 100 gsm (0048), overlapping the claimed fiber areal weight of about 10 to about 100 gsm.

Regarding the properties of the prepreg when provided in a laminate body, given the claimed invention is directed to a prepreg, the in-plane permeability of the laminate body, inter- and intra-laminar thicknes ratio and void ratio of the laminated body are viewed as an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Numata in view of Simmons discloses a prepreg as presently claimed, it is clear that the prepreg of modified Numata would be capable of performing the intended use, i.e. when laid up in multiple plies to provide a laminate body having an in-plane permeability lower than 3.0E-14 m2 and after autoclave cure provide a fiber-reinforced composite material satisfying the claimed inter-laminar thickness and intra-laminar thickness ratio and void ratio, presently claimed as required in the above cited portion of the MPEP.
	Regarding claim 2, Numata discloses the particles having an average particle diameter of 1 to 50 µm (0033), overlapping the claimed particle diameter of between about 5 to about 20 µm. Numata does not disclose the particle diameter being measured by a laser diffraction scattering method however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
	Regarding claim 3, Numata discloses the particles present in an amount of preferably 5 to 40% by weight based on the thermosetting resin composition (0034), overlapping the claimed 6 to 20 wt%.
	Regarding claim 4, Numata does not expressly teach wherein the thermosetting resin or particles of thermoplastic resin when cured provide a cured resin matrix having a glass transition temperature about 150oC. However, Numata teaches a suitable thermosetting resin including epoxy resin (0038) and the particles including polyetherketones, polyamides and polyimides (0032), as these are exemplary materials for the thermosetting resin and thermoplastic resin (see specification page 19, lines 20-25 and page 23, lines 5-10), the prior art composition, when cured, having a glass transition temperature about 150oC would be expected.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 5, Numata teaches a preferable epoxy resin including ELM-100 manufactured by Sumitono chemical (0041), given this is a disclosed as an exemplary commercially available resin suitable for the thermosetting resin (specification page 21, lines 1-5), it is expected to have a viscosity at 40oC of between about 100 and about 10000 Pa.s and a minimum viscosity of between about 0.1 and about 15 Pa.s as claimed.
Regarding claim 6, Numata teaches the thermosetting resin further including at least one thermoplastic resin dissolved in the thermosetting resin (0042) and includes polyethersulfone, and polyetherimide (0047).
Regarding claim 7, Numata teaches the amount of thermoplastic resin dissolved in the thermosetting resin present in an amount of up to 50% by weight based on the entire thermosetting resin composition (0048), overlapping the claimed 5 to 30 weight parts per 100 weight parts of the thermosetting resin.
Regarding claim 9, Numata teaches impregnating a fiber-reinforced material with the thermosetting resin composition (0058), thus teaching a first layer comprised of a portion of the thermosetting resin and a second layer comprised of the matrix of reinforcing fiber.
Regarding claim 11, given the particles and fibers are mixed and/or impregnated with the thermosetting resin composition (0033, 0058), both sides of the prepreg would necessarily be covered substantially by the thermosetting resin as claimed.
Regarding claim 12, Numata does not disclose the composite being a laminate body comprising of a plurality of the prepregs.
Simmons discloses that a composite material may comprises a single prepreg or a plurality of prepregs (0129).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composite prepreg of Numata to be a laminate of a plurality of prepregs as taught by Simmons, to provide an interleaf structure (0128).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Simmons as applied to claim 1 above, and further in view of Maranci et al. (US 4,957,801).
	Regarding claim 8, Numata in view of Simmons discloses the limitations of claim 1 as discussed above. Numata does not disclose that the plurality of particles are substantially locally distributed on or near a surface of the prepreg.
	Maranci, in the analogous field of fiber-reinforced prepregs (column 2, lines 1-5), teaches a prepreg including thermoplastic particles on one or both surfaces of the prepreg (column 2, lines 1-5).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Simmons as applied to claim 9 above, and further in view of Lee et al. (US 2016/0159054).
	Regarding claim 10, Numata in view of Simmons discloses the limitations of claim 9 as discussed above. Numata does not teach the first layer being at or near a surface of the prepreg up to a depth of 20% from the surface.
	Lee, in the analogous field of fiber-reinforced resin composite materials (0001), teaches a resin layer penetrating into a continuous fiber layer so that the resin-impregnated continuous fiber is present in up to a depth of 5 to 35% on the basis of a total thickness of the continuous resin layer (0013 and 0051), overlapping the claimed resin at or near the surface of the prepreg being up to a depth of 20% from the surface.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fibers to penetrate the resin at a depth of 5 to 35% to achieve appropriate flexibility and mechanical strength of the composite (0048-0049).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        3